DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0367432 A1 to Handfield (hereinafter “Handfield”). 
	For claim 1, Handfield discloses a helmet comprising: 
a helmet shell (outer shell 20) defining a cavity for receiving a wearer's head and 5having a front opening (internal opening of helmet 1); 
a visor assembly (30) comprising: 
a visor (visor 30) pivotally connected to the helmet shell and being movable between a lowered position for covering the front opening, and a raised position (compare figs. 103 demonstrating the lowering and rising of the pivotally mounted visor), the visor having an inner surface facing the cavity 10when in the lowered position (inner surface of 30 as shown in fig. 1); and wherein in the raised position, a gap is defined between the visor and a top surface of the helmet shell (see fig. 3); 
a breath guard interface provided below the visor or proximate a lower portion thereof (see annotated fig. 1 below); and 

    PNG
    media_image1.png
    574
    497
    media_image1.png
    Greyscale

15a breath guard (10), comprising: 
a visor interface connectable to the breath guard interface of the visor assembly (side openings 104 and 108); and 
a flexible member having a nose cover shaped and sized for covering the wearer's nose (protrusion portion 102), and a pair of wings extending on 20opposed sides of the nose cover (See annotated fig. 8 below),

    PNG
    media_image2.png
    528
    653
    media_image2.png
    Greyscale

the flexible member further having a front portion extending from the visor interface (forward portion of 10 extending from 104 and 108, see annotated fig. 8 above) and a rear portion extending rearwardly from the front portion (see annotated fig. 8 above), the rear portion having a contact surface shaped and configured to engage the wearer's face around the nose and/or mouth (curved portion 105 is in contact with the helmet user’s face, para 0063) for deflecting humid air away 25from the inner surface of the visor when the visor is in the lowered position (para 0063), the front portion being provided with a channel extending along the visor interface, the channel having a substantially V-shaped cross-section configured to allow the flexible member to be deformed (see annotated fig. 11 below), 

    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

and have the breath21 guard at least partially fit within the gap defined between the visor and top surface of the helmet shell when the visor is raised (see fig. 3).

For claim 2, Handfield discloses the helmet according to claim 1, wherein the breath guard is operable between a first configuration (fig. 1) where the nose cover extends above the visor 5interface by a first distance (see annotated fig. 1 below), 

    PNG
    media_image4.png
    629
    592
    media_image4.png
    Greyscale

and a second configuration (fig. 3) where the nose cover extends below the visor interface by a second distance, the second distance being greater than the first distance (see annotated fig. 3 below).  

    PNG
    media_image5.png
    624
    696
    media_image5.png
    Greyscale

For claim 3, Handfield discloses the helmet according to claim 2, wherein the second distance is about twice the first distance (see annotated fig. 1 and 3 above in discussion for claim 2).  

For claim 6, Handfield disclose the helmet according to claim 1, wherein the visor interface is removably 20connectable to the breath guard interface (paras 0060-0061).

For claim 7, Handfield the helmet according to claim 1, wherein the flexible member is made of at least one elastomeric material adapted to allow the flexible member to revert back to its initial shape after being deformed (para 0066). 

For claim 8, Handfield discloses a breath guard connectable to a visor of a helmet for deflecting humid air 25away from an inner surface of the visor, the breath guard comprising: 
a visor interface operatively connected to a breathguard interface of the visor (side openings 104 and 108); and  22 
a flexible member having a nose cover shaped and sized for covering the wearer's nose (protrusion portion 102), and a pair of wings extending on opposed sides of the nose cover (see annotated fig. 8 below),

    PNG
    media_image2.png
    528
    653
    media_image2.png
    Greyscale

the flexible member further having a front portion extending from the visor 5interface (forward portion of 10 extending from 104 and 108, see annotated fig. 8 above) and a rear portion extending rearwardly from the front portion (see annotated fig. 8 above), the rear portion having a contact surface shaped and configured to engage the wearer's face around the nose and/or mouth (curved portion 105 is in contact with the helmet user’s face, para 0063) for deflecting humid air away from the inner surface of the visor when the visor is in the lowered position (para 0063), the front portion being provided with a channel extending along the visor 10interface, the channel having a substantially V-shaped cross-section configured to allow the flexible member to be deformed (see annotated fig. 11 below), 

    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

and have the breath guard at least partially fit within the gap defined between the visor and top surface of the helmet when the visor is raised (see fig. 3).  

For claim 9, Handfield the breath guard according to claim 8, wherein the breath guard is operable 15between a first configuration (fig. 1) where the nose cover extends above the visor interface by a first distance (see annotated fig. 1 below), 

    PNG
    media_image4.png
    629
    592
    media_image4.png
    Greyscale

and a second configuration (fig. 3) where the nose cover extends below the visor interface by a second distance, the second distance being greater than the first distance (see annotated fig. 3 below).  

    PNG
    media_image5.png
    624
    696
    media_image5.png
    Greyscale


For claim 10, Handfield does not specifically disclose the breath guard according to claim 9, wherein the second distance is about 20twice the first distance (see annotated fig. 1 and 3 above in discussion for claim 2).  

For claim 13, Handfield discloses the breath guard according to claim 8, wherein the visor interface is removably connectable to the breath guard interface (paras 0060-0061).

For claim 14, Handfield discloses t5he breath guard according to claim 8, wherein the flexible member is made of at least one elastomeric material adapted to allow the flexible member to revert back to its initial shape after being deformed (para 0066).  

For claim 15, Handfield discloses a visor assembly of a helmet having a helmet shell defining a cavity, the visor assembly comprising:  
10a visor (visor 30) pivotally connected to the helmet shell and being movable between a lowered position for substantially covering the front opening, and a raised position (compare figs. 103 demonstrating the lowering and rising of the pivotally mounted visor) thereby defining a gap between the visor and the helmet shell (see fig. 3), the visor having an inner surface facing the cavity when in the lowered position (inner surface of 30 as shown in fig. 1); and  
15a breath guard interface provided below the visor (see annotated fig. 1 below); and

    PNG
    media_image1.png
    574
    497
    media_image1.png
    Greyscale

a breath guard (10), comprising: 
a visor interface connectable to the breath guard interface (side openings 104 and 108); and 
a flexible member having a nose cover shaped and sized for 20covering the wearer's nose (protrusion portion 102), and a pair of wings extending on opposed sides of the nose cover (see annotated fig. 8 below), 

    PNG
    media_image2.png
    528
    653
    media_image2.png
    Greyscale

the flexible member further having a front portion extending from the visor interface (forward portion of 10 extending from 104 and 108, see annotated fig. 8 above) and a rear portion extending rearwardly from the front portion (see annotated fig. 8 above), the rear portion having a contact surface shaped and configured to engage the 25wearer's face around the nose and/or mouth (curved portion 105 is in contact with the helmet user’s face, para 0063) for deflecting humid air away from the inner surface of the visor when the visor is in the lowered position (para 0063), the front portion being provided with a channel extending along the visor24 interface, the channel having a substantially V-shaped cross-section configured to allow the flexible member to be deformed (see annotated fig. 11 below),

    PNG
    media_image3.png
    376
    620
    media_image3.png
    Greyscale

 and have the breath guard at least partially fit within the gap defined between the visor and top surface of the helmet shell when the visor is raised (see fig. 3).  

For claim 16, Handfield discloses t5he visor assembly according to claim 15, wherein when the breath guard is operable between a first configuration (fig. 1) where the nose cover extends above the visor interface by a first distance (see annotated fig. 1 below), 

    PNG
    media_image4.png
    629
    592
    media_image4.png
    Greyscale

and a second configuration (fig. 3) where the nose cover extends below the visor interface by a second distance, the second distance being greater than the first distance (see annotated fig. 1 below).

    PNG
    media_image4.png
    629
    592
    media_image4.png
    Greyscale

For claim 17, Handfield discloses t10he visor assembly according to claim 16, wherein the second distance is about twice the first distance (see annotated fig. 1 and 3 above in discussion for claim 2).

For claim 20, Handfield discloses the visor assembly according to claim 15, wherein the visor interface is removably connectable to a breath guard interface of the visor assembly (paras 0060-0061).  

For claim 21, Handfield discloses the visor assembly according to claim 15, wherein the flexible member is made of at least one elastomeric material adapted to allow the flexible 25member to revert back to its initial shape after being deformed (para 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Handfield in view of US 7,836,887 B1 to Kling (Kling). 
For claim 4, Handfield does not specifically disclose 10the helmet according to claim 1, wherein the breath guard comprises an adjustment mechanism operable for adjusting the flexible member to conform to the wearer's face and further isolate the wearer's nose and/or mouth from the inner surface of the visor.  
However, attention is directed to Kling teaching a protective mask comprising a malleable wire frame and a tether wherein the tether extends from the wire from is capable of being tightened to draw the wire frame along with the filtration bah to the user’s face to substantially eliminate any air leakage gaps between the mask and the user (col. 2, lines 53-67 of Kling).
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the breath guard of Handfield would be modified to comprise an adjustment mechanism operable for adjusting the flexible member to conform to the wearer’s face and further isolate the wearer’s nose and/or mouth from the inner surface of the visor for purposes of substantially eliminating any air leakage gaps between the mask and the user, as taught by Kling. 
	
For claim 5, the modified Handfield does teach the helmet according to claim 4, wherein the adjustment mechanism 15comprises a strap assembly comprising a pair of straps (tethers) respectively connecting one of the wings of the flexible member to the visor interface, whereby operating the strap assembly adjusts a length of the straps for tightening or loosening the flexible member onto the wearer's face (See discussion for claim 4 above).  

For claim 11, Handfield does not specifically disclose the breath guard according to claim 8, wherein the breath guard comprises an adjustment mechanism operable for adjusting the flexible member to conform to the wearer's face and isolate the wearer's nose and mouth from the internal surface of the visor.  
However, attention is directed to Kling teaching a protective mask comprising a malleable wire frame and a tether wherein the tether extends from the wire from is capable of being tightened to draw the wire frame along with the filtration bah to the user’s face to substantially eliminate any air leakage gaps between the mask and the user (col. 2, lines 53-67 of Kling).
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the breath guard of Handfield would be modified to comprise an adjustment mechanism operable for adjusting the flexible member to conform to the wearer’s face and further isolate the wearer’s nose and/or mouth from the inner surface of the visor for purposes of substantially eliminating any air leakage gaps between the mask and the user, as taught by Kling. 

For claim 12, the modified Handfield does teach t25he breath guard according to claim 11, wherein the adjustment mechanism comprises a strap assembly comprising a pair of straps (tethers) respectively connecting one of the wings of the flexible member to the visor interface such23 that operating the strap assembly adjusts a length of the straps for tightening or loosening the flexible member onto the wearer's face (see discussion for claim 4 above).  

For claim 18, Handfield does not specifically disclose the visor assembly according to claim 15, wherein the breath guard comprises an adjustment mechanism operable for adjusting the flexible member to conform to the wearer's face and further isolate the wearer's nose 15and mouth from the internal surface of the visor.
However, attention is directed to Kling teaching a protective mask comprising a malleable wire frame and a tether wherein the tether extends from the wire from is capable of being tightened to draw the wire frame along with the filtration bah to the user’s face to substantially eliminate any air leakage gaps between the mask and the user (col. 2, lines 53-67 of Kling).
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the breath guard of Handfield would be modified to comprise an adjustment mechanism operable for adjusting the flexible member to conform to the wearer’s face and further isolate the wearer’s nose and/or mouth from the inner surface of the visor for purposes of substantially eliminating any air leakage gaps between the mask and the user, as taught by Kling. 

For claim 19, the modified Handfield the visor assembly according to claim 18, wherein the adjustment mechanism comprises a strap assembly comprising a pair of straps (tethers) respectively connecting one of the wings of the flexible member to the visor interface such that operating the strap assembly adjusts a length of the 20straps for tightening or loosening the flexible member onto the wearer's face (see discussion for claim 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732